
	

114 HR 650 : Preserving Access to Manufactured Housing Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 650
		IN THE SENATE OF THE UNITED STATES
		April 15, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Truth in Lending Act to modify the definitions of a mortgage originator and a
			 high-cost mortgage.
	
	
 1.Short titleThis Act may be cited as the Preserving Access to Manufactured Housing Act of 2015. 2.Mortgage originator definition Section 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended—
 (1)by redesignating the second subsection (cc) and subsection (dd) as subsections (dd) and (ee), respectively; and
 (2)in paragraph (2)(C) of subsection (dd), as so redesignated, by striking an employee of a retailer of manufactured homes who is not described in clause (i) or (iii) of subparagraph (A) and who does not advise a consumer on loan terms (including rates, fees, and other costs) and inserting a retailer of manufactured or modular homes or its employees unless such retailer or its employees receive compensation or gain for engaging in activities described in subparagraph (A) that is in excess of any compensation or gain received in a comparable cash transaction.
 3.High-Cost mortgage definitionSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended— (1)by redesignating subsection (aa) (relating to disclosure of greater amount or percentage), as so designated by section 1100A of the Consumer Financial Protection Act of 2010, as subsection (bb);
 (2)by redesignating subsection (bb) (relating to high cost mortgages), as so designated by section 1100A of the Consumer Financial Protection Act of 2010, as subsection (aa), and moving such subsection to immediately follow subsection (z); and
 (3)in subsection (aa)(1)(A), as so redesignated— (A)in clause (i)(I), by striking (8.5 percentage points, if the dwelling is personal property and the transaction is for less than $50,000) and inserting (10 percentage points if the dwelling is personal property or is a transaction that does not include the purchase of real property on which a dwelling is to be placed, and the transaction is for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index)); and
 (B)in clause (ii)— (i)in subclause (I), by striking or at the end; and
 (ii)by adding at the end the following:  (III)in the case of a transaction for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index) in which the dwelling is personal property (or is a consumer credit transaction that does not include the purchase of real property on which a dwelling is to be placed) the greater of 5 percent of the total transaction amount or $3,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index); or.
					
	Passed the House of Representatives April 14, 2015.Karen L. Haas,Clerk
